DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on September 24, 2021n response to a non-final office action dated June 24, 2021.
Claims 1, 4 – 5 and 10 – 17 are pending.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a /judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for generating IP addresses to devices operating over low power wireless personal area computerized networks (6LowPAN) wherein a criterion for distributing a prefix used for setting an IPV6 address using a GLOWPAN Context Option (6CO) and a Prefix Information Option (PIO) is set using a relay device in communication with sensor devices over the 6LowPAN based on designated flow rules established in the relay device. The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for communicating data of sensor devices on the 6LOWPAN by increasing the number of prefixes distributed because the criterion can make it possible to appropriately select 6CO or PIO.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Wang et al. (U.S. 2017/0127370 A1; herein referred to as Wang) in view of Nixon et al. (U.S. 2013/0070745 A1; herein referred to as Nixon) in further view of Di Benedetto et al. (U.S. 9,407,504 A1; herein referred to as Di Benedetto) and in further view of Lee et al. (U.S. 2914/006429 A1; herein referred to as Lee) does not teach or suggest in combination or separately, a communication device, control method, and article of manufacture for providing for an Internet Protocol version 6 ( IPv6) over Low power Wireless Personal Area Networks ( 6LoWPAN), the setting of a distribution criterion for a prefix using a 6LoWPAN Context Option (6CO).   The distribution criterion for the prefix using 6CO is set, and one of the prefix using the 6CO and a prefix using a Prefix Information Option (PIO) is distributed by one communication device to another communication device based on the set distribution criterion wherein, it is determined whether a ratio of packets to which fragmentation has occurred among packets received from a second communication device to which a prefix using a Prefix Information Option (PIO) is distributed is higher than a predetermined threshold, and to control whether or not to send a router advertisement to which the 6CO is added to the second communication device so that the second communication device is able to send a packet by a prefix using the 6CO, based on result of the determination, wherein the first communication device performs the control  to send the router advertisement to which the 6CO is added in a case where it is determined that the ratio of the packets to which fragmentation has occurred among the packets received from the second communication device is higher than the predetermined threshold, and the first communication device performs the control not to send the router advertisement to which the 6CO is added in a case where it is not determined that the ratio of the packets to which fragmentation has occurred among the packets received from the second communication device is higher than the predetermined threshold, and 
Wang is directed to a computer-implemented method for discovering a 6LoWPAN router on a network that includes a step of determining whether to discover the router by sending a message to the router including context information and therein receiving a message from the router including router specific context information.
Nixon is directed to a communication method which operates to seamlessly transmit internet protocol (IP) data frames, such as IPv6 data frames, over a communication network that uses a non-IP network routing protocol, i.e., a communication network that implements a network routing protocol other than, or that is incompatible with an IP network routing protocol, such as the Wireless HART protocol. This communication method enables, for example, field devices or other intelligent devices within a process plant network that uses a non-IP communication network to perform messaging of IP data frames generated at or to be received by internet protocol enabled devices either within the process plant network or outside of the process plant network.
Di Benedetto is directed to determining a first network appliance to configure to communicate with a second network appliance using a virtual link, wherein the virtual link comprises a layer three overlay point-to-point data link and determining the second network appliance to configure to communicate with the first network appliance using the virtual link.
Lee is directed to a method of managing a context table for the compression of an IPv6 header based on a context in a wireless mesh network, and more particularly, to a method of managing a 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to appropriately select 6CO or PIO, or select nor to distribute a predetermined prefix when a connection device on the network distributes the prefix by router advertisement, so that prefix distribution is changed to redistribute each prefix depending on the frequency of occurrence of fragmentation.   Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Wang that teaches the storing of a prefix using an Internet Protocol version 6 (IPv6) over Low power Wireless Personal Area Networks (6L0WPAN) Context Option (6CO) in an Internet Protocol (IP) address conforming to IPv6 (see ¶ [0030]) and sending a router advertisement (see Wang ¶ ¶ [0088-0089]), but does not teach changing a prefix distribution based packet fragmentation.  Further, when considering prior art Nixon which in combination with Wang teaches for determining whether packet fragmentation is occurring, and whether a routing advertisement should be sent (see Nixon ¶ [0063], Fig. 4B, ¶ [0080], Fig 10A, ¶ [0137]) but the combination does not teach that the ratio of the packets to which fragmentation has occurred among the packets received from the second communication device is higher than the predetermined threshold.  When considering prior art Di Benedetto, which in combination with Wang and Nixon teaches the ratio of the packets to which fragmentation has occurred among the packets received from the second communication device is higher than the predetermined threshold (see Di Benedetto Col 26: Lines 6- 28), but the combination does not teach a changing of the prefix distribution depending on the frequency of occurrence of fragmentation.  Finally, when considering prior art Lee, which in combination with Wang, Nixon, and Di Benedetto, teaches to recognize the case where a number of prefixes using wherein in a case where a number of prefixes using the 6CO exceeds a limit value of use when the router advertisement to which the 6CO is added is to be sent to the second communication device, the first communication device performs the control to send a router advertisement to which the PIO is added to another second communication device to which a prefix using the 6CO has been distributed and to send the router advertisement to which the 6CO is added to the second communication device) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 39 – 44:   ¶ ¶ [0097 -0103], Fig. 12) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 4 – 5 and 10 – 17 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444